QUAYLE ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the United Kingdom on 12/3/2018. It is noted, however, that applicant has not filed a certified copy of the GB1819695.6 application as required by 37 CFR 1.55.
Claim Objections
Claims 2-4, 6, 7, 10, 11 and 14 are objected to because of the following informalities:  
Claim 2 recites “the residence time of fuel”.  While residence time is an inherent feature of fuel in a system, the term should be referred to as “a residence time of fuel” as it is the first time the term is introduced in the claims.
Claims 3, 4, 6 and 7 each recite “a low pressure compressor”, “a first electrical machine”, “a high pressure compressor”, and “a second electrical machine”.  Each of these elements has previously been provided antecedent basis in base claim 1 and should be referred to as “the low pressure compressor”, “the first electrical machine”, “the high pressure compressor”, and “the second electrical machine” respectively.
Claim 6 recites “the flame” and should recite “a flame”.
Claim 10 recites “entry pressure of the low pressure compressor”, “exit pressure of the low pressure compressor”, “entry temperature of the low pressure compressor”, “exit temperature of the low pressure compressor”, “entry pressure of the high pressure compressor”, “entry temperature of the high pressure compressor”, and “exit temperature of the high pressure 
Claim 11 recites “angular velocity” and should recite “an angular velocity”.
Claim 14 recites “controlling at least a part of a start-up or re-light process of a gas turbine engine” and should recite “controlling at least the part of the start-up or re-light process of the gas turbine engine”.
Appropriate correction is required.
Allowable Subject Matter
Claims 1-14 are allowed.
The closest prior art is Asquith et al. (US 5, 442,907), Derouineau (US 2006/0042252), Eick et al. (US 2006/0272313), Gaines et al. (US 2007/0151258), and Moniz et al. (US 2008/0072568).  Eick, Derouineau and Moniz each teach a system with two electric machines, but do not contemplate steps for relighting or starting the engine.  Moniz teaches two starter/generators (138 and 142); however, only uses one of those electrical machines for starting and does not contemplate using an exit pressure of the high pressure compressor for the method steps.  Asquith teaches that the compressor discharge pressure, i.e. exit pressure of the high pressure compressor, can be used to control relight, but does not consider using an electrical machine for relighting.  
The prior art of record fails to anticipate and/or render obvious, either solely or in combination, controlling rotation of a low pressure compressor with a first electrical machine, 
Claims dependent thereon are allowable for at least the same reasons.
Conclusion
This application is in condition for allowance except for the following formal matters: see the claim objections and priority issue detailed above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERYN MALATEK whose telephone number is (571)272-5689.  The examiner can normally be reached on Monday - Thursday, 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERYN A MALATEK/Examiner, Art Unit 3741